Case 1:19-cv-25217-DPG Document 17 Entered on FLSD Docket 09/23/2020 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 19-cv-25217-GAYLES

      COMMODITIES & MINERALS
      ENTERPRISE LTD.,

                                       Petitioner,
      v.

      CVG FERROMINERA ORINOCO, C.A.,

                                       Respondent.

  _____________________________________/


           ORDER GRANTING PETITION TO CONFIRM, RECOGNIZE, AND ENFORCE
              FINAL ARBITRATION AWARD AND FOR ENTRY OF JUDGMENT

             WHEREAS, on December 19, 2019, Petitioner Commodities & Minerals Enterprise Ltd.

  (“Petitioner” or “CME”) petitioned the Court for an Order pursuant to Chapter 2 of the Federal

  Arbitration Act (“FAA”), 9 U.S.C. §§ 201 et seq., and Article III of the United Nations Convention

  on the Recognition and Enforcement of Foreign Arbitral Awards, June 10, 1958, 330 U.N.T.S. 38

  (the “New York Convention”) confirming, recognizing, and enforcing an international arbitration

  award (the “Award”) 1 in favor of Petitioner and against CVG Ferrominera Orinoco, C.A. (“FMO”

  or “Respondent”) by a panel of three arbitrators (the “Panel”) in an arbitration administered by the

  Society of Maritime Arbitrators (“SMA”), sitting in New York, New York, pursuant to the rules

  of the SMA (the “SMA Rules”), with respect to CME’s claim for FMO’s breach of the Transfer

  System Management Contract dated August 7, 2010 (the “TSMC”);



  1
             The “Award” refers to the Final Award dated December 20, 2018, together with Appendices A and B (the
             “Final Award”), as corrected by the Final Award Concerning Claimant’s Motion to Correct the Final Award
             of December 20, 2018, dated February 11, 2019 (the “Corrected Award”).
Case 1:19-cv-25217-DPG Document 17 Entered on FLSD Docket 09/23/2020 Page 2 of 4



         WHEREAS, on December 20, 2018, the Panel duly executed the Final Award, and on

  February 11, 2019, the Panel duly executed the Corrected Award, awarding CME

  $187,863,578.44, plus post-award interest at a rate of 5.50% per annum from December 20, 2018

  until the Award is fully paid or confirmed and made a judgment of the Court;

         WHEREAS, for the reasons discussed in the Award, the Panel concluded that the TSMC

  was a valid and binding contract which FMO failed to perform, and, therefore breached, and that

  CME should be awarded damages as set forth therein;

         WHEREAS, on December 19, 2019, CME filed its Petition (ECF No. 1), which was

  accompanied by a Notice of Motion to Confirm Final Arbitration Award and for Entry of Judgment

  (ECF No. 4), a Memorandum of Law in Support of Motion to Confirm Final Arbitration Award

  and for Entry of Judgment (ECF No. 6), and an Affidavit in Support of Petition to Confirm

  Arbitration Award with accompanying exhibits (ECF No. 7);

         WHEREAS, the parties agreed to arbitrate pursuant to Clause 41 of the TSMC, which

  provides, in relevant part:

                 The Parties hereby expressly declare their Contract to submit to
                 binding arbitration any and all controversies arising from, or in any
                 way related to, this Contract and/or the execution and/or
                 interpretation thereof, including, but not limited to, the validity
                 and/or enforceability of this clause; and consequently further
                 expressly waive their right to submit any such controversies to the
                 jurisdiction of the Courts of any State/Country, including expressly,
                 but not limited to, the jurisdiction of the Venezuelan Courts, as
                 allowed by the Venezuelan Commercial Arbitration Act and any
                 other applicable Venezuelan laws. . . . Arbitration shall be conducted
                 in Miami, Florida, in accordance with the Rules of the Society of
                 Maritime Arbitrators then in force, in the English language. The
                 arbitration shall be exclusive and mandatory.

  TSMC ¶ 41 (ECF No. 7-5);

         WHEREAS, the aforementioned Clause 41 also provides that SMA Rules are to apply;

         WHEREAS, Section 35 of the SMA Rules states in relevant part:


                                                   2
Case 1:19-cv-25217-DPG Document 17 Entered on FLSD Docket 09/23/2020 Page 3 of 4



                Wherever parties have agreed to arbitration under these Rules, they
                shall be deemed to have consented to service of any papers, notices
                or process necessary to initiate or continue an arbitration under these
                Rules or a court action to confirm judgment on the Award issued.
                Such documents may be served:

                a. By mail addressed to such party or counsel at their last known
                address; or

                b. By personal service.

  See ECF No. 14-2;

         WHEREAS, on March 30, 2020, CME filed an Affidavit of Service of Bruce G. Paulsen

  stating that CME had served the Petition and its accompanying papers on counsel for FMO and

  FMO itself “at their last known address[es],” in accordance with SMA Rule 35 (ECF No. 14);

         WHEREAS, on April 29, 2020, the Court issued an order (the “OTSC”) directing CME to

  why service of process was sufficient (ECF No. 15);

         WHEREAS, on May 1, 2020, CME filed its Response to the OTSC, which set forth the

  reasons why service of process was sufficient (ECF No. 16);

         WHEREAS, the Award satisfies the FAA and the New York Convention, and no defenses

  to confirmation apply; and

         WHEREAS, FMO has not opposed the Petition despite sufficient service and is in default;

         NOW, THEREFORE, upon reading the papers submitted in support of the application,

  including the Notice of Motion, the Petition, the Memorandum of Law, the Affidavit of Support

  and accompanying exhibits, the Award, the Affidavit of Service of Bruce G. Paulsen dated March

  30, 2020, and CME’s Response to the OTSC, all with proof of due service thereof, all prior

  proceedings had herein, and upon receiving no opposition from Respondent, it is hereby

         ORDERED that the Award is confirmed in its entirety; and




                                                  3
Case 1:19-cv-25217-DPG Document 17 Entered on FLSD Docket 09/23/2020 Page 4 of 4



         IT IS FURTHER ORDERED that service of the Petition and all accompanying papers on

  FMO was properly effected pursuant to the FAA, the New York Convention, and the Foreign

  Sovereign Immunities Act, 28 U.S.C. § 1608(b)(1); and

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that CME is entitled to

  judgment in the amount of $187,863,578.44, plus post-award interest at a rate of 5.50% per annum

  from December 20, 2018 through the date of this Order and shall have execution therefor; and

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that CME is entitled to

  post-judgment interest at the federal statutory rate specified in 28 U.S.C. § 1961 and shall have

  execution therefor; and

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that CME is entitled to

  the costs of this proceeding, pursuant to Rule 54 of the Federal Rules of Civil Procedure, and shall

  have execution therefor.

  DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of September, 2020.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE




                                                   4
